Title: To Thomas Jefferson from Joseph Reed, 25 November 1779
From: Reed, Joseph
To: Jefferson, Thomas



Sir
In Council Philadelphia November 25th. 1779

The Assembly of this State having ratified the agreement made between the Commissioners of the States of Virginia and Pennsylvania touching their disputed boundaries: I have now the honour and satisfaction to inclose the ratification, which I must request you to lay before the Honorable the Legislature of the State over which you preside.
Notwithstanding some difficulties and objections were made, the great desire of this State to preserve not only harmony and good correspondence with a Sister State so respectable, but to cultivate affection and an intercourse of mutual kind Offices so far prevailed as to induce individuals to wave private opinions and to agree in a unanimous vote on the occasion.
I am with very great respect and esteem Your Excellencys most obedient and very humble Servant,

 Jos: Reed President

